Citation Nr: 1440135	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-47 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for right plantar fasciitis.

2.  Entitlement to an initial evaluation in excess of 20 percent for left plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to April 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is in the Veteran's file.


FINDINGS OF FACT

1.  The Veteran's right plantar fasciitis is manifested by severe foot symptoms.

2.  The Veteran's left plantar fasciitis is manifested by severe foot symptoms.



CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 30 percent for right plantar fasciitis have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.71a, Diagnostic Code 5284 (2013).

2. The criteria for an initial evaluation of 30 percent for left plantar fasciitis have  been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.71a, Diagnostic Code 5284 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.

Claim for Increase

The Veteran seeks an evaluation in excess of a 20 percent evaluation for each foot.  The Veteran's left plantar fasciitis is currently evaluated by analogy, as flatfeet under diagnostic code 5276.  His right plantar fasciitis is currently evaluated under diagnostic code 5284 for other foot injuries.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

Under Diagnostic Code 5276, a 30 percent evaluation is warranted for pronounced unilateral flatfoot including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendoachillis on manipulation, not improved by orthopedic shoes or appliances.

Under Diagnostic Code 5284, the criterion for a 30 percent evaluation is a severe foot injury.

On VA examination in June 2010, the Veteran complained of ongoing symptoms of pain and tenderness in both feet since service.  He reported a history of surgical intervention in 2006 for left plantar spurs.  He treated his symptoms with anti-inflammatory medication and rest.  He stated that his symptoms have worsened since onset and that his response to treatments has been poor.
On physical examination, the VA examiner noted evidence of bilateral ankle crepitus, instability, and tendon abnormality.  The examiner also noted findings of tenderness, guarding of movement, and a calcaneal spur with regards to the left ankle.  Range of motion testing was from 0 to 20 degrees dorsiflexion and 0 to 40 degrees plantar flexion bilaterally.  There was objective evidence of pain following repetitive range of motion testing bilaterally, but there were no additional limitations after range of motion testing.  X-rays revealed bilateral calcaneal and achilles spurs with evidence of prior surgery. Marked osteophyte formation consistent with traumatic arthritis was also noted on the left foot.  The examiner assessed bilateral plantar fasciitis and concluded that the Veteran's bilateral foot disability resulted in decreased mobility, lack of stamina, and pain that would pose a severe problem with exercising and prevent the Veteran from participating in sports.

VA treatment records reveal that the Veteran underwent a right haglung deformity correction in January 2011.  The Veteran received a temporary 100 percent convalescent evaluation effective January 19, 2011 until April 1, 2011.

On VA examination in October 2012, the Veteran reiterated his complaints from the previous VA examination.  On physical examination, the examiner noted that the Veteran's range of motion decreased from the previous examination.  Dorsiflexion was 0 to 15 degrees, plantar flexion was 0 to 10 degrees, and lateral and medial rotation were 0 to 10 degrees bilaterally.  The examiner stated that the Veteran's worsening pain resulted in difficulties using chairs and stairs.

In a December 2012 addendum opinion, the examiner noted that the Veteran was originally diagnosed and treated for plantar fasciitis and decreased range of motion of both ankles during active duty service.  The examiner opined that it is less likely that the Veteran's bilateral plantar fasciitis results in ankle pain or decreased range of motion and that it is more likely that plantar fasciitis is caused by ankle pain or decreased range of motion of the ankle.   The examiner concluded that both conditions, ankle pain and plantar fasciitis were related to service.

The Veteran maintains that a higher evaluation is warranted because he requires additional surgeries and suffers from ongoing pain with loss of mobility. The Veteran stated that the loss of mobility leaves him unable to perform all the duties of his job as a high school band director.  Additionally, the Veteran's representative argues that Diagnostic Code 5284 is the most appropriate diagnostic code to evaluate the Veteran's severe bilateral foot disability.  

At the August 2013 travel board hearing, both the Veteran and his representative stated that they would consider a 30 percent evaluation for each foot a complete grant of benefits which would satisfy the claim.

In order for the Veteran to obtain the next higher evaluation (i.e. 30 percent) under diagnostic code 5276, the evidence would need to show marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendoachillis on manipulation, not improved by orthopedic shoes or appliances.  In order for the Veteran to obtain the next higher evaluation under diagnostic code 5284 the evidence would need to show a severe foot injury.

While there is no evidence of marked inward displacement and severe spasms of the tendoachillis on manipulation to warrant an increased rating under diagnostic code 5276, the totality of the evidence establishes that the Veteran's bilateral plantar fasciitis with ankle pain and reduced range of motion is a severe foot injury.  The Veteran's symptoms of ongoing pain are well documented.  Importantly, both the Veteran and VA examiners have noted that the Veteran's pain has resulted in functional deficits including decreased mobility, lack of stamina, severe problems with exercising, and difficulties rising from a seated position.  Additionally, VA examinations reveal that the Veteran's condition has worsened over time despite surgical intervention.  Thus, resolving all doubt in favor of the Veteran, the evidence of record establishes that the Veteran is entitled to a rating of 30 percent for each foot.  In reaching this conclusion, the Board has considered any additional limitation due to factors such as pain, weakness, incoordination or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45.

The Board has considered additional Diagnostic Codes for the feet; however, there is no other rating code that would allow a separate, unilateral evaluation in excess of 30 percent for each foot disability, absent actual loss of use of the foot.   As such, Diagnostic Code 5284, for other foot injuries, is the most appropriate for the Veteran's symptoms.
The Veteran's bilateral plantar fasciitis is primarily manifested by pain, reduced range of motion, and decreased mobility. These manifestations are contemplated by Diagnostic Code 5284.  There is no evidence of other manifestations not contained in Diagnostic Code 5284 that are relevant to the disability.  The assigned schedular evaluation for plantar fasciitis is adequate and the totality of the Veteran's service-connected disabilities does not present an exceptional or unusual disability picture.  Thus, referral for extraschedular consideration is not required.

The Board has considered whether a claim of total disability based on individual unemployability is inferred in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently employed full time as a high school band director however; an inferred claim is inapplicable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial evaluation of 30 percent for right plantar fasciitis is granted.

Entitlement to an initial evaluation of 30 percent for left plantar fasciitis is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


